DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An 
Claims 1-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-34 of US 10,296,616. Although the claims at issue are not identical, they are not patentably distinct from each other because each limitation of the claims of the instant application has a corresponding limitation in the claims of U.S. Patent Number 10,296,616.
Although the claims at issue are not identical, they are not patentably distinct from each other because they are substantially similar in scope.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-13, 18-19, 24, 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Koudas et al. (US 2009/0319518) in view of Kass et al. (US 2008/0086363) (see IDS filed 01/31/2019).


 (a) receiving first user input that specifies criteria for a first search query ([0052], [0063], [0069]-[0070], [0096], [0183]); and 
(b) in response to the first user input that specifies the first search query, 
(b)(1) accessing events in a data store  ([0136], [0141]), each event being associated with a time stamp and containing raw (see NOTE) machine-generated data indicative of performance or operation of a component in an information-technology environment, wherein the raw machine-generated data contained in each event includes a plurality of strings associated with a corresponding time stamp, and wherein each string includes text, numbers, or a combination of text and numbers ([0053] “present invention is equally applicable to any text content and specifically to streaming text collection with a temporal dimension”, where any text or streaming text is analogous to raw machine-generated data, such as “machine created spam” [0134], also note that “any text”, such as, for example, “machine created spam blogs”, “RSS feed” with a temporal dimension comprises at least a plurality of strings of text [0139], [0141], also see “For example, spam pages contain a large number of specific characters (e.g.,"-" and numerals”) [0145], blog that reported the event (the event is described by the burst synopsis set and the blog contains all keywords in the synopsis set) and is most cited in the specified time interval); 
(b)(2) applying a clustering algorithm ([0164] “use a simple equi-sized partitioning or a more sophisticated clustering algorithm) to the accessed events to form at least one cluster of events ([0065], [0166]); 
(b)(3) for each cluster of the at least one cluster of events, after formation of the cluster, defining, based on contents of the cluster, a set of one or more search terms as criteria for a corresponding search query designed to retrieve at least one of the events of the cluster ([0070]-[0071], [0074], [0123] “focus on keyword clusters of interest and use these keywords to construct search 
(b)(4) causing a display of a result of the first search query, the displayed result including an identification of each cluster of the at least one cluster of events ([0123]).

NOTE “raw data” is an ambiguous term and is open to various definitions.  Such data is commonly referred to unprocessed data or data collected from a source.  The applicant does not provide any defection of what constitutes being the “raw data”.  Koudas teaches that data is collected from a machine generated spam (source).  Therefore, the collected machine generated spam, which comprise “large number of specific characters (e.g.,"-" and numerals)” [0145] is construed to be analogous to the claimed raw data.  However, to merely obviate such statement, Kass fully discloses a raw machine-generated data in textual form ([0053])” (also note that Kass defines data from news articles as being raw data, Koudas likewise discloses “Such sources include weblogs, newsgroup articles, email, forums” [0053]).  Where it is obvious to use any type of data for analysis.

Regarding claim 2, Koudas as modified teaches the method of claim 1, wherein for each cluster, the defining of the set of one or more search terms for the cluster is not part of forming the cluster (Koudas [0052], [0065], [0109], [0182]).
NOTE as previously cited, the reference of Mishor et al. (US 2012/0203584) (see IDS filed 01/31/2019) likewise discloses claim 2 in [0057], [0060], [0071] and further obviate the teachings of Koudas.  It would have been obvious to one of ordinary skill in the art at the time of invention to modify 

Regarding claim 3, Koudas as modified teaches the method of claim 1, wherein the clustering algorithm generates, for each event, an ordered list of keywords contained in the event (Koudas [0054] “temporally-ordered events that may be displayed as a ranked order of keywords”).

Regarding claim 4, Koudas as modified teaches the method of claim 1, wherein defining the set of search terms for the search query for a cluster comprises determining search terms that, when applied to the data store, produce a set of events that includes each of the events in the cluster (Koudas [0166], Kass [0054], [0072], [0078]).

Regarding claim 5, Koudas as modified teaches the method of claim 1, wherein the clustering algorithm generates, for each event, an ordered list of keywords contained in the event, and wherein an ordering of the keywords in the ordered list of keywords for any particular event is based on positions of the keywords within the particular event (Kass [0081]-[0082], [0137]).

Regarding claim 6, Koudas as modified teaches the method of claim 1, wherein the clustering algorithm generates, for each event, an ordered list of keywords contained in the event, the method further comprising: 
grouping events into a same cluster when their respective ordered lists of keywords meet a similarity threshold (Koudas [0065], [0080]-[0081], [0243] “deploys edit distance based similarity … A threshold θ on maximum edit distance is therefore used”, Kass [0074], [0208]).


 grouping events into a same cluster when their respective ordered lists of keywords meet a similarity threshold (Koudas [0065], [0080]-[0081], [0243] “deploys edit distance based similarity … A threshold θ on maximum edit distance is therefore used”, Kass [0074], [0208]), wherein an ordering of the keywords in the ordered list of keywords for any particular event is based on positions of the keywords within the particular event (Kass [0081]-[0082], [0137]).

Regarding claim 8, Koudas as modified teaches the method of claim 1, further comprising: 
(c) receiving second user input for selecting a first cluster of the at least one cluster of events, the second user input being responsive to display of the identification of each cluster of the at least one cluster of events (Koudas [0123], note that “clusters of keywords is captured by the present invention in the form of correlations” [0089]; “Keyword correlations can be … provided that users navigate by drilling down to posts related to a burst, such correlations can be used to reason why a burst occurred”; [0092], [0126]-[0129]); and 
(d) in response to the second user input for selecting the first cluster (Koudas [0074], [0092]), 
(d)(1) executing a second search query against the data store to retrieve stored events that satisfy a criterion for similarity to the first cluster (Koudas [0065], [0080]-[0081], Kass [0073]-[0074]), the second search query including search terms previously associated with the first cluster as part of said defining (Koudas [0123]; [0089]; [0092]-[0093], [0096]); and 
(d)(2) causing display, to the user, of a result of the second search query, including causing display of an event that satisfies the second search query (Koudas [0066], [0101], [0123]).



Regarding claim 10, Koudas as modified teaches the method of claim 1, wherein the data store is a field-searchable data store (Koudas [0136], [0141], Kass [0053], [0080]).

Regarding claim 11, Koudas as modified teaches the method of claim 1, wherein the identifying a set of one or more search terms is performed without user input after the clustering algorithm groups the events into the same cluster (Koudas [0060], [0063], [0093], [0109], Kass [0121], [0172], [0181]).

Regarding claim 12, Koudas as modified teaches the method of claim 1, wherein each of the search terms requires at least one of: 
a presence of a particular keyword in the events, an absence of a particular keyword in the events, or meeting a criterion pertaining to a field in the events (Kass  [0081]-[0082], [0089], Koudas  [0127], [0152], [0156]).

Regarding claim 13, Koudas as modified teaches the method of claim 1, further comprising: for a particular cluster, testing alternative combinations of search terms to discover one combination that better reproduces the events in the particular cluster than another combination when applied to the field-searchable data store (Koudas [0182]-[0183], Kass [0144]-[0145]).

Regarding claim 18, Koudas as modified teaches the method of claim 1, wherein identifying the set of search terms for each cluster comprises identifying one or more tokens included in the events in 

Regarding claim 19, Koudas as modified teaches the method of claim 1, wherein identifying the set of search terms for each cluster comprises identifying each of the events that contains a particular token (Koudas [0147], [0152], [0156], [0166], Kass [0123], [0132]-[0133]).

Regarding claim 24, Koudas as modified teaches the method of claim 1, wherein applying the clustering algorithm to the events includes identifying one or more tokens in each event, the tokens comprising keywords, and wherein identifying the set of search terms for a particular cluster comprises identifying a number of tokens having a highest relevance score for the particular cluster (Koudas [0099], [0181] see “top-k tokens having highest score”, also see [0241]-[0244] “RelevanceRank”).

Regarding claim 29, Koudas teaches a system for improving time-based searching of data, the system comprising: a memory; a network interface; and at least one processor coupled to the memory and the network interface, the at least one processor being configured to perform operations including:(a) receiving first user input that specifies criteria for a first search query; and (b) in response to the first user input that specifies the first search query, (b)(1) accessing events in a data store, each event being associated with a time stamp and containing raw machine-generated data indicative of performance or operation of a component in an information-technology environment, wherein the raw machine-generated data contained in each event includes a plurality of strings associated with a corresponding time stamp, and wherein each string includes text, numbers, or a combination of text and numbers; (b)(2) applying a clustering algorithm to the accessed events to form at least one cluster of events; (b)(3) for each cluster of the at least one cluster of events, after formation of the cluster, 
Claim 29 recites substantially the same limitations as claim 1, and is rejected for substantially the same reasons.

Regarding claim 30, Koudas teaches a non-transitory computer-readable storage medium storing instructions, execution of which by at least one processing device in a computer system causes the computer system to perform operations comprising: (a) receiving first user input that specifies criteria for a first search query; and (b) in response to the first user input that specifies the first search query, (b)(1) accessing events in a data store, each event being associated with a time stamp and containing raw machine-generated data indicative of performance or operation of a component in an information-technology environment, wherein the raw machine-generated data contained in each event includes a plurality of strings associated with a corresponding time stamp, and wherein each string includes text, numbers, or a combination of text and numbers; (b)(2) applying a clustering algorithm to the accessed events to form at least one cluster of events; (b)(3) for each cluster of the at least one cluster of events, after formation of the cluster, defining, based on contents of the cluster, a set of one or more search terms as criteria for a corresponding search query designed to retrieve at least one of the events of the cluster, and associating the defined search terms with the cluster; and (b)(4) causing a display of a result of the first search query, the displayed result including an identification of each cluster of the at least one cluster of events.
Claim 30 recites substantially the same limitations as claim 1, and is rejected for substantially the same reasons.

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Koudas et al. as modified and in further view of Solis et al. (US 2015/0271267) (see IDS filed 01/31/2019).

Regarding claim 14, Koudas as modified teaches the method of claim 1, further comprising saving 
Koudas as modified does not explicitly teach, however Solis discloses saving a search query defined for a particular cluster as an event type ([0042], [0068], [0080]). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Koudas to include saving a search query defined for a particular cluster as an event type as disclosed by Solis.  Doing so would provide an ad-hoc network that helps proxy communication between two or more federated object store instances and provides a content-oriented federated file system that facilitates processing queries on metadata from a collection of content objects (Solis [0063], [0007]).
NOTE as previously cited, the reference of Mishor et al. (US 2012/0203584) (see IDS filed 01/31/2019) likewise discloses claim 14 in  [0128]-[0129] and further obviate the teachings of Koudas.  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Koudas to save the query as disclosed by Mishor.  Doing so would help to expand existing clusters with previously unknown or unseen terms (Mishor [0056]).

Regarding claim 15, Koudas as modified teaches the method of claim 1, further comprising: 

tagging events retrieved by the search query with a tag corresponding to the reference name (Koudas [0059], [0067], [0097], Kass [0075], [0077], [0136]-[0138]).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Koudas to include saving a search query defined for a particular cluster as an event type as disclosed by Solis.  Doing so would provide an ad-hoc network that helps proxy communication between two or more federated object store instances and provides a content-oriented federated file system that facilitates processing queries on metadata from a collection of content objects (Solis [0063], [0007]).

Regarding claim 16, Koudas as modified teaches the method of claim 1, further comprising: 
saving the search query for a particular cluster as an event type that includes a reference name for the event type (Solis [0042], [0068]-[0069], [0080]); 
determining that a particular event that has been displayed to a user satisfies criteria of a search query defining the event type (Koudas [0059], [0067], [0097], Kass [0075], [0077], [0136]-[0138]); and 
displaying the reference name for the event type in association with information about the particular event  (Koudas. [0094], Kass [0077], [0083], [0122]).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Koudas to include saving a search query defined for a particular cluster as an event type as disclosed by Solis.  Doing so would provide an ad-hoc network that helps proxy communication between two or more federated object store instances and provides a content-oriented federated file system that facilitates processing queries on metadata from a collection of content objects (Solis [0063], [0007]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Koudas et al. as modified and in further view of KIM et al. (US 2012/0239650).

Regarding claim 17, Koudas does not explicitly teach, however KIM discloses, wherein applying the clustering algorithm to the events includes identifying one or more tokens in each event, the tokens comprising keywords, and wherein the clustering algorithm includes generating a token vector for each of the events, each token vector including tokens for an event ([0015]-[0018], [0035]-[0036], [0045]); and grouping events having token vectors that have a similarity within a similarity threshold into a same cluster of the one or more clusters ([0039], [0045], [0047]-[0048]).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Koudas to include a token vector as disclosed by KIM.  Doing so would help determining matches between a cluster and, for example, keywords from a search query (KIM [0015]).
NOTE as previously cited, the reference of Mishor et al. (US 2012/0203584) (see IDS filed 01/31/2019) likewise discloses claim 17 in [0101], [0106], [0135] and further obviate the teachings of Koudas.  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Koudas to include a token vector as disclosed by Mishor.  Doing so would help to expand existing clusters with previously unknown or unseen terms (Mishor [0056]).

Claims 20-23, 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Koudas et al. as modified and in further view of Joshi et al. (US 8,463,790) (see IDS filed 01/31/2019).

Regarding claim 20, Koudas as modified teaches the method of claim 1, wherein identifying the set of search terms for each cluster comprises determining a percentage of results 
Koudas as modified does not explicitly teach, but Joshi discloses a percentage of events data items that include a given token (Joshi C8L62-64, C18L40-45, 52-54, C19L39-40).  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Koudas to include a percentage of events as disclosed by Joshi.  Doing so would provide a good overview of the documents that surround a particular topic (Joshi C1L29-30).

Regarding claim 21, Koudas as modified teaches the method of claim 1, wherein identifying the set of search terms for each cluster comprises: determining a percentage of events that include a given token in each of the one or more clusters (Koudas F12A, Kass [0118], [0143], [0208]-[0209], [0123], [0132]-[0133], Joshi C8L62-64, C18L40-45, 52-54, C19L39-40); and averaging the determined percentages for each of the one or more clusters (Joshi C14L38-60, C17L9-20, C18L25-43).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Koudas to include a percentage and averaging of events as disclosed by Joshi.  Doing so would provide a good overview of the documents that surround a particular topic (Joshi C1L29-30).

Regarding claim 22, Koudas as modified teaches the method of claim 1, wherein identifying the set of search terms for each cluster comprises determining a variance, across each of the one or more clusters (Joshi C17L11-20, C18L52-60, C19L8-20), in a percentage of events in the one or more clusters that include a given token (Koudas F12A, Kass [0118], [0143], [0208]-[0209], [0123], [0132]-[0133], Joshi C14L38-60, C17L9-20, C18L25-43).


Regarding claim 23, Koudas as modified teaches the method of claim 1, wherein applying the clustering algorithm to the events includes identifying one or more tokens in each event, the tokens comprising keywords, and wherein identifying the set of search terms for each cluster comprises calculating a relevance score for each token in each of the one or more clusters  (Joshi C6L1-20, C10L6-14, 30-33), wherein the relevance score is based at least in part on a percentage of events in each of the one or more clusters that include a given token (Joshi C8L62-64, C18L40-45, 52-54, C19L39-40), an average of the percentages for each of the one or more clusters, and a variance in the percentages ((Koudas F12A, Kass [0118], [0143], [0208]-[0209], [0123], [0132]-[0133], Joshi C17L11-20, C18L52-60, C19L8-20).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Koudas to include a relevance, percentage and variance of events as disclosed by Joshi.  Doing so would provide a good overview of the documents that surround a particular topic (Joshi C1L29-30).

Regarding claim 25, Koudas as modified teaches the method of claim 1, further comprising: causing display of information about at least one of the clusters, including a representative event from the cluster (Koudas [0260], [0262], Joshi Fig.25:2545, C2L45-46, C34L56-49) and a percentage of a dataset included in the cluster (Koudas F12A, Joshi Fig.11, 16).


Regarding claim 26, Koudas as modified teaches the method of claim 1, further comprising: causing display of a particular search query that includes search terms identified for one of the clusters (Kass [0156], [0208], [0165], [0176], [0176], Joshi C16L16-17, C22L15-17, C31L44-67).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Koudas to include display of a particular search query as disclosed by Joshi.  Doing so would provide a good overview of the documents that surround a particular topic (Joshi C1L29-30).

Regarding claim 27, Koudas as modified teaches the method of claim 1, further comprising: 
causing display of a particular search query or an identifier of the particular search query that includes search terms identified for one of the clusters (Kass [0156], [0208], [0165], [0176], [0176], Joshi C16L16-17, C22L15-17, C31L44-67); 
receiving input indicating that a user wants to execute the particular search (Kass [0208], Joshi Fig.32, C16L16-17, C22L15-17); and based on receiving the input, causing execution of the search query (Kass [0208], Joshi Fig.32, C31L44-67).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Koudas to include display of a particular search query as disclosed by Joshi.  Doing so would provide a good overview of the documents that surround a particular topic (Joshi C1L29-30).

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Koudas et al. as modified and in further view of Krishnan R. et al. "The SPINDLE Disruption-Tolerant Networking System" (see IDS filed 01/31/2019).

Regarding claim 28, Koudas as modified does not explicitly teach, but Krishna discloses, wherein the search query is in a search language that uses a late binding schema (Krishna paragraph IV). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Koudas to include a late binding schema as disclosed by Krishna. Doing so would resolve rich intentional names to canonical endpoint identifiers and enhance ability to efficiently access information on the internet (Krishna paragraph I I:B, V).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is indicated on PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to POLINA G PEACH whose telephone number is (571)270-7646.  The examiner can normally be reached on Monday-Friday, 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/POLINA G PEACH/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        February 24, 2021